UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5127


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BARNEY EDWARD SAUNDERS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:01-cr-00076-RBS-1)


Submitted:   September 3, 2010           Decided:   September 23, 2010


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Rudolpho Cejas
II, Assistant Federal Public Defender, Patrick L. Bryant,
Research and Writing Attorney, Norfolk, Virginia, for Appellant.
Neil H. MacBride, United States Attorney, Timothy R. Murphy,
Special Assistant United States Attorney, Matthew J. Sutton,
Second Year Law Student, William and Mary School of Law, Newport
News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Barney    Edward      Saunders       appeals    the   district   court’s

order    revoking    his   supervised         release    and   sentencing     him    to

thirty months in prison.              On appeal, Saunders contends that his

sentence is plainly unreasonable.                We affirm.

            We will affirm a sentence imposed after revocation of

supervised    release      if    it   is    within    the    prescribed     statutory

range and not plainly unreasonable.                    United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                  We first consider whether

the sentence is procedurally or substantively unreasonable.                         Id.

at 438.      In this initial inquiry, we take a more deferential

posture concerning issues of fact and the exercise of discretion

than    reasonableness      review      for     guidelines     sentences.      United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                        Only if

we find the sentence procedurally or substantively unreasonable

must we decide whether it is “plainly” so.                   Id. at 657.

            While a district court must consider the Chapter Seven

policy    statements       and    the      statutory     factors    applicable       to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

the court need not robotically tick through every subsection,

and ultimately, the court has broad discretion to revoke the

previous sentence and impose a term of imprisonment up to the

statutory maximum.         Id. at 656-57.            Moreover, while a district

court must provide a statement of reasons for the sentence, the

                                            2
court    need     not    be   as   detailed        or   specific       when     imposing    a

revocation sentence as when imposing a post-conviction sentence.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

               Saunders contends his sentence is plainly unreasonable

for four reasons:          (1) his overall adjustment to supervision was

good; (2) his violations were relatively minor; (3) the district

court erred in characterizing his record as comprising “more

than three strikes”; and (4) his sentence creates unwarranted

disparities.           We have reviewed the record and conclude these

arguments are without merit, and Saunders’s sentence is both

within the prescribed statutory range and reasonable.

               Saunders was convicted of possession of cocaine base

with    intent    to    distribute      and       possession      of     a   firearm   by   a

convicted felon, and he was sentenced to 105 months in prison

followed by five years of supervised release.                          On July 20, 2006,

the district court granted the Government’s Fed. R. Crim. P.

35(b) motion based on substantial assistance and reduced his

prison sentence from 105 months to sixty months.                              He began his

supervised release term on July 25, 2006, and reported for his

first supervision interview on August 1, 2006.                           Just eight days

later,    he     was    charged    with   driving        on   a    revoked       operator’s

license and speeding, and he was convicted on October 23, 2006.

On     October    14,     2007,    he     was      charged        with       driving   while

intoxicated, driving under suspension—4th offense, and speeding.

                                              3
On   December     17,   2007,    he     was     convicted     of    driving    while

intoxicated and driving under suspension, but he appealed the

driving   under    suspension       conviction.         On    December    9,   2007,

Saunders was charged with assault: child in common.                        He also

submitted   late    monthly      supervision      reports      to   the   probation

officer in July 2007, August 2007, and October 2007; and he

failed to notify the probation officer within seventy-two hours

of his October 14, 2007 arrest.               He appeared before the district

court at his first revocation hearing on February 28, 2008.

            Saunders did not dispute any of the allegations in the

probation officer’s petition on supervised release, except that

he informed the district court that the assault charge had been

nolle   prossed,    and    his   de    novo    appeal    of   the   driving    under

suspension charge was still pending.                    His attorney requested

that the court keep him on supervised release, arguing he was

“worthy of this one chance.”            The district court found Saunders

had violated the conditions of his supervised release but did

not revoke his supervised release.               The district court continued

disposition of the violations pending any further violations.

The district court explained it would “give him one more chance”

but warned him that he was facing a prison term of three years,

and the “next time [would] have some serious consequences.”

            In addenda to the petition on supervised release, the

probation   officer       alleged     additional    violations       by   Saunders.

                                         4
His previous charge of driving under suspension—4th offense was

amended      to    driving     under   suspension—3rd         offense,   and   he   was

convicted on May 22, 2008.                On February 2, 2009, he was again

charged with driving under suspension—3rd offense, and he was

convicted on April 16, 2009.               He failed to notify the probation

officer within seventy-two hours of his new arrest on February

2, 2009.          On July 19, 2009, Saunders was arrested and charged

with assault: child in common, assault and battery, and assault,

after he assaulted three different people.                     First, he engaged in

a confrontation with the mother of his child and threw alcohol

in her face and on her body.                 When she got away from him and

went into the bathroom, he kicked in the door and hit her in the

back of the head.            When her sister tried to help her, Saunders

punched the sister twice in the face.                   After the sisters went to

the   home    of     Saunders’s    aunt    and    uncle,      Saunders   punched    the

uncle in the jaw.            At his final revocation hearing on November

9, 2009, Saunders informed the district court that the assault

charges had been dismissed but that he did not contest the facts

of the incident and he stipulated to the violations.

              At the hearing, the district court found that Saunders

continued to be in violation of his supervised release and had

committed         additional    violations       with   his    new   conviction     for

driving under suspension, not notifying the probation officer of

the arrest, and the matters giving rise to his three assault

                                           5
charges as set forth in the addenda.                In revoking his supervised

release    and    sentencing   him     to    thirty    months     in   prison,    the

district court considered the § 3553(a) factors and noted its

action should be sufficient but not greater than necessary to

comply with the purposes of the statute.                  The court found that

the nature and circumstances of the offense, together with his

history and characteristics, weighed tremendously against him.

The court noted Saunders had repeatedly abused his supervised

release and had committed a “series of violations now that have

been going on for a couple of years.”                 This was the second time

he   had   appeared    before    the        court    on   violations;     and     the

violations were severe, as they were the commission of crimes,

assaults, and involvement with police, which was particularly

unacceptable after the court had given him a break.

            The    district    court        also    looked   to    the   kinds     of

sentences available and the need to avoid unwarranted sentencing

disparities, but noted the revocation table was only advisory

and Saunders faced up to thirty-six months in prison.                     Although

the court reasonably decided it was time to have his supervision

revoked, and that a thirty-month prison sentence with no further

supervised release was appropriate, the court ordered that while

incarcerated      Saunders     would    be     directed      to    undergo      anger

management counseling, take a parenting class, receive substance

abuse treatment, further his education, and work on a skill.

                                        6
           Accordingly, we affirm the district court’s order.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    7